DETAILED ACTION                                                                                                                                                                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received November 16, 2021.  Claims 2-4, 9-11 and 15 have been canceled. Claims 1 and 8 have been amended.  New claim 16 have been added.  Therefore, claims 1, 3-8, 12-14 and 16 are pending and addressed below.
Response to Amendment/Argument
Claim Rejections - 35 USC § 101
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
In the remarks applicant argues that “using electronic device to register a card to a server is necessarily rooted in technology and solves the technical problem arising the realm of computer networks. The current application provides a procedure of inputting information about the card required to use another electronic device or to register another payment service.  The claims recite a specific solution to a technical problem in computer network by registering a card previously registered by one electronic device may be registered by another device based on information about the card, even if the two devices are not connected to each other through a network.  Applicant recites the claim limitations stating that the specifics of how the first payment server and second payment server interact.   Applicant states that the amended claims recite “that the first payment server is configured to provide a first payment service to a first electronic device, comprising a television, of a user by internetworking with the first electronic device while the first electronic device executes a first application for the first payment service which authenticates the user based on a personal identification number of the user and that the second payment server is configured to provide a second payment service to a second electronic device, comprising a mobile device, of the user by internetworking with the second electronic device while the second electronic device executes a second application for the second payment service which authenticates the user based on biometric information”, without providing any argument.  The examiner disagrees.  The applicant has not provided any argument or evidence that the process claimed has any impact on networks much less improvement thereof.  Rather applicant makes a conclusory statement and recites the limitations without explaining how the limitations are relevant to network improvement.  Conclusory statements are not persuasive.  The rejection is maintained. 
In the remarks applicant argues that any nominal identified abstract idea of the claims is integrated into a practical application for payment services where a card registered by one electronic device may be registered by another electronic device based on information about a card, even if the two devices are not directly connected through a telecommunication network.   Applicant states that when taken as a whole or as an ordered combination found in the claimed subject matter provides significantly more than the recited judicial exception.  Applicant states that the features relating to the interactions between first and second payment servers achieves improvements.  The examiner respectfully disagrees. Applicant argument is conclusory.  Applicant fails to point to what features in the claims related to the interactions between the first and 
In the remarks applicant argues that under step 2B of the 101 patent eligibility, the claimed subject matter is patent eligible.  Applicant argues that the claim limitations as a whole amount to significantly more than the abstract idea with an unconventional subject matter.  Applicant points to BASCOM where the arrangement of conventional computer functions was found to be unconventional.  Applicant argues that like BASCOM, the current limitations amount to significantly more than the abstract idea.  Applicant cites Enfish, Thales, Visual Memory and Finjan improved systems.  Applicant states that the claimed limitations recite specific interactions between payment servers and first and second applications so that the user need not directly input the card information for card registration the card may be registered by using card information registered by another device.   The examiner disagrees.  The cases recited improved upon the functioning of identified computer capability with specific technical process.  Applicant’s conclusory statements in the above arguments that networks are improved by the process claimed are not analogous to the cited cases.  Furthermore, applicant’s statement does not explain how the interactions between payment servers and first and second applications so a user does not need to register a card has any impact of technology.  Applying technology to register a card is not a process directed toward improving technology but rather toward a business process to register a card.  The rejection is maintained.
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-8, 12-14 and 16 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to claims 1 and 5-7:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a payment server as in independent Claim 1 and the dependent claims. Such servers fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Machine claim 1 recites a process to receive card registration request, transmit information, authenticate user, request to provide data, receive card information, transmit registration request, receive card registration result, transmit card 
The steps recite steps that can easily be performed in the human mind as mental processes because the process of receive a request and receive card information mimic human thought processes of observation.  The process of authenticate mimic mental process of analysis.  The process of storing card information mimics mental processes of memory.  The process of transmit information request, request to provide data and transmit request mimics communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).  Furthermore, when considered as a whole the claimed subject matter is directed toward a transaction activity.  Such concepts can be found in the abstract category of commercial interactions and sales activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) receive card registration request-insignificant extra solution activity of transmitting data (2) transmit .  The language of the claim “to provide a second payment service to a second electronic device comprising a mobile device of the user by internetworking with the second electronic device... is directed toward intended use and positively recited.   The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as an ordered combination or combination of parts, the combination of Limitations  (1) receive card registration request, (2) transmit card information – (3) authenticate user- a common business practice (4) request to provide card data and (5), receive card information - are directed toward a common business 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because as discussed above, the claim subject matter as a whole is directed toward a common business practice of registering cards and storing registration information.  Therefore, the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of receive registration request, request data to be provided, receive card information, transmit registration request, store card information and issue cards is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements    The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. 
The additional elements recited in the claim beyond the abstract idea include a first payment server comprising a processor, a memory and communication module where the payment server is configured to provide a payment service to a first electronic device; the first electronic device comprising a television; a second payment server, a . All of these server functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  Absent a possible narrower construction of the terms “receive...request”, “request to provide information”, “receive...information”, “transmit ... request”, “receive ... information”, “transmit registration result” and “store...information” are functions can be achieved by any general purpose computer without special programming.   None of these activities are used in some unconventional manner nor do any produce some   In short, each function does no more than require a generic computer to perform generic computer functions. 
As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017)  The recited sequence of receiving, requesting to provide information, receiving card information, transmitting a request, receiving registration result, transmitting request and storing information is directed toward performing the abstract idea. The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. 
‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." 

With respect to the wherein clauses –internet working applications are well known and understood.  As evidence that API’s are well known and understood the examiner provides:
US Pub No. 20120290477 A1 by Clausen et al, US Patent No. US 9317841 B2 by Olliphant et al; US 20120136781 A1 by Fridman et al; US 20130151414 A1 by Zhu et al
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 5-7 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 5 is directed toward receiving a payment and transmitting a payment token a common business practice.  Dependent claims 6 and 7 are directed toward data content –non-functional descriptive 
In reference to Claims 8-9 and 12-14:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 8 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Method claim 8 corresponds to system claim 1.  Therefore, claim 8 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and market activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Method claim 8 corresponds to system claim 1.  Therefore, claim 8 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. 
The additional elements recited in the claim beyond the abstract idea include a first payment server; a television device and second payment server and mobile device –is purely functional and generic.  The first and second payment server to provide payment services and television mobile devices executing applications.   It is common for payment servers to provide payment services.  Nearly every electronic device is capable of executing applications and performing the basic functions to receive and transmit request and data recited.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a server to receive and transmit data ----are some of the most basic functions of a computer/server. All of these server functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  Absent a possible narrower construction of the terms “receiving”, “transmitting”, and “storing” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions.   As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017)    The recited sequence of receiving ... request, transmitting ...request, receiving ...information,  transmitting... request, receiving...registration result, transmitting ...registration result...and storing...information is directed toward performing the abstract idea. The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." 

With respect to the wherein clauses –internet working applications are well known and understood.  As evidence that API’s are well known and understood the examiner provides:
US Pub No. 20120290477 A1 by Clausen et al, US Patent No. US 9317841 B2 by Olliphant et al; US 20120136781 A1 by Fridman et al; US 20130151414 A1 by Zhu et al
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 9 and 12-14 these dependent claim have also been reviewed with the same analysis as independent claim 8. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 8. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 9 and 12-14 are directed 
In reference to Claim 16:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system as in independent Claim 16. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 16 recites a process to (1) receive card registration request, (2) transmit information, (3) receive card information (4) transmit card registration request.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of first and second payment servers.  The first and second application do not limit the claims as the applications fail to perform any functions recited in the claims, nothing in the claim element precludes the step from practically being performed in the mind. 
The steps recite steps that can easily be performed in the human mind as mental processes because the process of receive a request, mimic human thought processes of observation.  The process of transmit information and card registration request mimics communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).  Furthermore, when considered as a whole the claimed subject matter is directed toward a transaction activity.  Such concepts can be found in the abstract category of 
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) receive card registration request-insignificant extra solution activity, (2) transmit information- insignificant extra solution activity, (3) receive card information - insignificant extra solution activity  and (4) transmit card registration request- insignificant extra solution activity,  The language of the claim “to provide a first payment service... and  “to provide a second payment service to a second electronic device comprising a mobile device of the user by internetworking with the second electronic device... is directed toward intended use and fails to positively recite and functional process.   The functions “receive” and “transmit” are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as an ordered combination or combination of parts, the combination of Limitations (1) receive card registration request-insignificant extra solution activity, (2) transmit information- insignificant extra solution activity, (3) receive card information - insignificant extra solution activity  and (4) transmit card registration request –are directed toward a transmitting and receiving information to implement the common business practice card registration processes.  According to Bilski, concepts directed toward transmitting and receiving data is insufficient to provide patent eligibility.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology, but instead is directed toward registering and issuing cards.   
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because as discussed above, the claim subject matter as a whole is directed toward a common business practice of registering cards.  Therefore, the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of card registration process -a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. 
The additional elements recited in the claim beyond the abstract idea include a first payment server comprising a processor, a memory and communication module where the payment server is configured to provide a payment service to a first electronic device; the first electronic device comprising a television; a second payment server, a second mobile device –is purely functional and generic.  The first electronic device See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  Absent a possible narrower construction of the terms “receive...request”, “request to provide information”, “receive...information”, “transmit ... request”, “receive ... information”, “transmit registration result” and “store...information” are functions can be achieved by any general purpose computer without special programming.   None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each function does no more than require a generic computer to perform generic computer functions. 
SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017)  The recited sequence of receiving, requesting to provide information, receiving card information, transmitting a request, receiving registration result, transmitting request and storing information is directed toward performing the abstract idea. The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." 

With respect to the wherein clauses –internet working applications are well known and understood.  As evidence that API’s are well known and understood the examiner provides:
US Pub No. 20120290477 A1 by Clausen et al, US Patent No. US 9317841 B2 by Olliphant et al; US 20120136781 A1 by Fridman et al; US 20130151414 A1 by Zhu et al
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7; Claims 8 and 14; Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2016/0284009 A1 by Shah filed March 23, 2015 (Shah) in view of WO 2012/109628 A2 by Heitmueller et al  (Heitmueller) and further in view of US Pub No. 2015/0019944 A1 by Kalgi (Kalgi)
In reference to Claim 1:
Shah teaches:
(Currently Amended): A first payment server ((Shah) in at least FIG. 1; Abstract) comprising:
a communication module ((Shah) in at least para 0035);
a memory ((Shah) in at least para 0111, para 0112); and
a processor ((Shah) in at least para 0111-0113), wherein the first payment server is configured to provide a first payment service to a first electronic device, comprising a [POS], of a user by internetworking with the first electronic device while the first electronic device executes a first application for the first payment service which authenticates the user based on a personal identification number of the user and the processor  ((Shah) in at least para 0037, para 0039, wherein the prior art teaches is configured to:
receive a card [account] registration request including account information from a first electronic device ((Shah) in at least para 0014 wherein the prior art teaches users can register account for services, para 0028 wherein the prior art teaches user can register multiple accounts with account data, para 0048, para 0051 wherein the prior art teaches a sign-in frame to the user to request or access listing services. Para 0069 wherein the prior art teaches user accounts include user identifier data fields, passwords, credential data biometric data);
transmit a card information request to a second payment server configured to provide a second payment service to a second electronic device, comprising a mobile device, of the user by internetworking with the second electronic device while the second electronic device executes a second application for the second payment service which authenticates the user based on biometric information ((Shah) in at least FIG. 12 wherein the prior art teaches third party applications; para 0020, para 0021 wherein the prior art teaches a plurality of market places, para 0025 wherein the prior art teaches payment systems and promotional systems, para 0026-0027 wherein the prior art teaches a publication system, listing system and payment system in the plural which are distinct; para 0030 wherein the prior art teaches online marketplaces provides by vendor servers, para 0061, para 0070 wherein the prior art teaches if second user not registered the data field includes shared data field to address the second user; para 0094 wherein the prior art teaches notification system provides notification to one or more user devices linked to the user account, including second registered user; para 0099 wherein the prior art teaches creating share data within the listing system for first and second user; para 0100 wherein the prior art teaches second user receiving notification from notification listing system if second user selected a registered vendor, para 0101 wherein the prior art teaches second user registers vendor, para 0104, para 0107), the card information request requesting the second payment server to provide card information on a card issued by a financial company server to the user and;
which is registered by the second electronic device, in association with the account information, wherein the card information includes at least one of a card issuer, a card number, a card password, an expiration date of the card, or a card validation code ((Shah) in at least para 0014 wherein the prior art teaches users can register account for services, para 0028 wherein the prior art teaches user can register multiple accounts with account data, Para 0069 wherein the prior art teaches user accounts include user identifier data fields, passwords, credential data biometric data):
receive card [account] information from the second payment server ((Shah) in at least para 0014 wherein the prior art teaches users can register account for services, para 0028 wherein the prior art teaches user can register multiple accounts with account data, Para 0069 wherein the prior art teaches user accounts include user identifier data fields, passwords, credential data biometric data):
transmit, to a financial company server, the card registration request of the first electronic device based on the received card [account] information from the second payment server, …((Shah) in at least para 0061, Para 0069 wherein the prior art teaches user accounts include user identifier data fields, passwords, credential data biometric data, para 0070 wherein the prior art teaches if second user not registered 
receive a card registration result from the financial company server ((Shah) in at least para 0045 wherein the prior art teaches registered users can receive notifications of services and access list; para 0045 wherein the prior art teaches system pushing notification to users, para 0052);
transmit the card registration result to the first electronic device ((Shah) in at least para 0045 wherein the prior art teaches registered users can receive notifications of services and access list; para 0045 wherein the prior art teaches system pushing notification to users, para 0052); and
store, in the memory, the card information with a link to the account information when card registration is completed by the financial company server, wherein the first payment server provides a first payment service to the first electronic device by internet working with the first electronic device through a first application being executed at the first electronic device ((Shah) in at least Abstract; para 0029, para 0030, para 0043, para 0058, para 0062, para 0064);
Shah does not explicitly teach:
provide a first payment service to a first electronic device, comprising a television
Heitmueller teaches:
provide a first payment service to a first electronic device, comprising a television ((Heitmueller) in at least FIG. 4A-B; para 0054, para 0077, para 0095 wherein the prior art teaches “The user may communicate with a merchant server, e.g., 203, via a client such as, but not limited to: a personal computer, mobile device, television, point-of-sale terminal, and/or the like.”)
Both Shah and Heitmueller teach that payment transaction systems include POS devices.  The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified obvious to substitute rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  The prior art Shah contained a POS device which differed from the claimed Television POS device by the substitution of specific device with generic POS devices.  The prior art Heitmueller provides evidence that the substituted POS device and their functions were known in the art.  Accordingly, common sense based on the teaching of Heitmueller indicates that  one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.   Applying Graham analysis,  Heitmueller teaches the motivation that the POS terminal may include a television, kiosk, ATM, mobile device and the like...for communication during transactions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of the structure of the device of the POS of Shah to include the one of the variety of options including a television as taught by Heitmueller since Heitmueller teaches the motivation that the POS terminal 
Kalgi teaches:
receive a card registration request including account information from a first electronic device ((Kalgi)in at least para 0152 wherein the prior art teaches the utilizing user computer to login to wallet account to add a card to the mobile wallet account of the mobile device);...
transmit, to the financial company server [wallet server], the card registration request of the first electronic device based on the received card information ((Kalgi) in at least para 0070-0071, para 0152-0153), from the second payment server, without receiving a user input inputting the card information ((Kalgi) in at least para 0138 wherein the prior art teaches an enrollment page with a pre-fill service to pre-populate information necessary for enrollment, para 0140, para 0145, para 0152-0153, para 0203, para 0321); 
receive a card registration result for the financial server ((Kalgi) in at least Fig. 12A; para 0121, para 0144-0145);
transmit the card registration result to the first electronic device ((Kalgi) in at least Fig. 12A; para 0121, para 0144-0145); and
Both Shah and Kalgi are directed toward registering cards in mobile device wallets.  Kalgi teaches the motivation of an embodiment where user computer is utilized to login to wallet account in order to add a card to the mobile wallet account of the mobile device.  It would have been obvious to one having ordinary skill at the time of 
Both Shah and Kalgi are directed toward registration process.  Kalgi teaches the motivation of during an enrollment process of pre-populating information necessary for card enrollment into a form for enrollment for an advantage to the customer.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the registration process of Shah to include the population function of Kalgi since Kalgi teaches the motivation of during an enrollment process of pre-populating information necessary for card enrollment into a form for enrollment for an advantage to the customer.  
Both Shah and Kalgi are directed toward registering cards in mobile device wallets and both teach storing enrolled cards.  Kalgi provides supporting evidence of storing registration of cards since both teach this process. 
In reference to Claim 7:
The combination of Shah, Heitmueller and Kalgi discloses the limitations of independent claim 1.  Shah further discloses the limitations of dependent claim 7.
(Original) The first payment server of claim 1 (see rejection of claim 1), wherein the card information includes:
card information on a card, which is selected by a user through the second electronic device, of the card registered by the second electronic device ((Shah) in at least Abstract; para 0014, para 0017, para 0027, para 0039, para 0043-0045).
In reference to Claim 8:
The combination of Shah, Heitmueller and Kalgi discloses the limitations of independent claim 8.
Method claim 8 steps corresponds to payment server functions of claim 1.  Therefore, claim 8 has been analyzed and rejected as previously discussed with respect to claim 1
In reference to Claim 14:
The combination of Shah, Heitmueller and Kalgi discloses the limitations of independent claim 8.  Shah further discloses the limitations of dependent claim 14.
Method claim 14 steps corresponds to payment server functions of claim 7.  Therefore, claim 14 has been analyzed and rejected as previously discussed with respect to claim 7. 
In reference to Claim 16:
Shah teaches:
(New): A system ((Shah) in at least FIG. 1; Abstract) comprising:
a first payment server comprising a communication module, a memory, and a processor, the first payment server being configured to provide a first payment 
a second payment server comprising a processor configured to provide a second payment service to a second electronic device, comprising a mobile device, of the user by internetworking with the second electronic device while the second electronic device executes a second application for the second payment service, the second application authenticating the user based on biometric information of the user, wherein the processor of the first payment server ((Shah) in at least FIG. 1 FIG. 12 wherein the prior art teaches third party applications; para 0020, para 0021 wherein the prior art teaches a plurality of market places, para 0024-0025, para 0027, para 0033, para 0037, para 0070 wherein the prior art teaches if second user not registered the data field includes shared data field to address the second user;  para 0082, para 0101 wherein the prior art teaches second user registers vendor, para 0104, para 0107) is configured to:
receive a card registration request including account information from the first electronic device ((Shah) in at least para 0014 wherein the prior art teaches users can register account for services, para 0028 wherein the prior art teaches user can register multiple accounts with account data, para 0048, para 0051 wherein the prior 
transmit a card information request to the second payment server, the card information request requesting the second payment server to provide card information on a card issued by a financial company server to the user and which is registered by the second electronic device, in association with the account information, wherein the card information includes at least one of a card issuer, a card number, a card password, an expiration date of the card, or a card validation code ((Shah) in at least FIG. 12 wherein the prior art teaches third party applications; para 0020, para 0021 wherein the prior art teaches a plurality of market places, para 0025 wherein the prior art teaches payment systems and promotional systems, para 0026-0027 wherein the prior art teaches a publication system, listing system and payment system in the plural which are distinct; para 0030 wherein the prior art teaches online marketplaces provides by vendor servers, para 0061, para 0070 wherein the prior art teaches if second user not registered the data field includes shared data field to address the second user; para 0094 wherein the prior art teaches notification system provides notification to one or more user devices linked to the user account, including second registered user; para 0099 wherein the prior art teaches creating share data within the listing system for first and second user; para 0100 wherein the prior art teaches second user receiving notification from notification listing system if second user selected a registered vendor, para 0101 wherein the prior art teaches second user registers vendor, para 0104, para 0107)
receive card information from the second payment server ((Shah) in at least para 0014 wherein the prior art teaches users can register account for services, para 0028 wherein the prior art teaches user can register multiple accounts with account data, Para 0069 wherein the prior art teaches user accounts include user identifier data fields, passwords, credential data biometric data);
transmit, to the financial company server, the card registration request of the first electronic device based on the received card information from the second payment server, without receiving a user input inputting the card information ((Shah) in at least para 0061, Para 0069 wherein the prior art teaches user accounts include user identifier data fields, passwords, credential data biometric data, para 0070 wherein the prior art teaches if second user not registered the data field includes shared data field to address the second user; para 0094 wherein the prior art teaches notification system provides notification to one or more user devices linked to the user account, including second registered user; para 0099 wherein the prior art teaches creating share data within the listing system for first and second user, para 0100-0101);
receive a card registration result from the financial company server ((Shah) in at least para 0045 wherein the prior art teaches registered users can receive notifications of services and access list; para 0045 wherein the prior art teaches system pushing notification to users, para 0052);
transmit the card registration result to the first electronic device ((Shah) in at least para 0045 wherein the prior art teaches registered users can receive notifications of services and access list; para 0045 wherein the prior art teaches system pushing notification to users, para 0052); and
store, in the memory, the card information with a link to the account information when card registration is completed by the financial company server, and wherein the second payment server is configured to receive the card information request from the payment server and transmit the card information to the first payment server, based on the received card information request ((Shah) in at least Abstract; para 0029, para 0030, para 0043, para 0058, para 0062, para 0064).
Shah does not explicitly teach:
provide a first payment service to a first electronic device, comprising a television...
Heitmueller teaches:
provide a first payment service to a first electronic device, comprising a television ((Heitmueller) in at least FIG. 4A-B; para 0054, para 0077, para 0095 wherein the prior art teaches “The user may communicate with a merchant server, e.g., 203, via a client such as, but not limited to: a personal computer, mobile device, television, point-of-sale terminal, and/or the like.”)
Both Shah and Heitmueller teach that payment transaction systems include POS devices.  The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified obvious to substitute rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  The prior art Shah contained a POS device which differed from the claimed Television POS device by the substitution of specific device with generic POS devices.  The prior art Heitmueller provides evidence that the substituted POS device and their functions were known in the art.  Accordingly, common sense based on the teaching of Heitmueller indicates that  Graham analysis,  Heitmueller teaches the motivation that the POS terminal may include a television, kiosk, ATM, mobile device and the like...for communication during transactions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of the structure of the device of the POS of Shah to include the one of the variety of options including a television as taught by Heitmueller since Heitmueller teaches the motivation that the POS terminal may include a television, kiosk, ATM, mobile device and the like...for communication during transactions
Kalgi teaches:
receive a card registration request including account information from a first electronic device ((Kalgi)in at least para 0152 wherein the prior art teaches the utilizing user computer to login to wallet account to add a card to the mobile wallet account of the mobile device);...
transmit, to the financial company server, the card registration request of the first electronic device based on the received card information ((Kalgi) in at least para 0070-0071, para 0152-0153), from the second payment server, without receiving a user input inputting the card information ((Kalgi) in at least para 0138 wherein the prior art teaches an enrollment page with a pre-fill service to pre-populate information necessary for enrollment, para 0140, para 0145, para 0152-0153, para 0203, para 0321); 
receive a card registration result for the financial server ((Kalgi) in at least Fig. 12A; para 0121, para 0144-0145);
transmit the card registration result to the first electronic device ((Kalgi) in at least Fig. 12A; para 0121, para 0144-0145); and
Both Shah and Kalgi are directed toward registering cards in mobile device wallets.  Kalgi teaches the motivation of an embodiment where user computer is utilized to login to wallet account in order to add a card to the mobile wallet account of the mobile device.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the registration of cards process of Shah to include utilizing a user computer to start the registration of card process of Kalgi since Kalgi teaches the motivation of an embodiment where user computer is utilized to login to wallet account in order to add a card to the mobile wallet account of the mobile device.
Both Shah and Kalgi are directed toward registration process.  Kalgi teaches the motivation of during an enrollment process of pre-populating information necessary for card enrollment into a form for enrollment for an advantage to the customer.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the registration process of Shah to include the population function of Kalgi since Kalgi teaches the motivation of during an enrollment process of pre-populating information necessary for card enrollment into a form for enrollment for an advantage to the customer.  
Both Shah and Kalgi are directed toward registering cards in mobile device wallets and both teach storing enrolled cards.  Kalgi provides supporting evidence of storing registration of cards since both teach this process.
Claim 5 with respect to claim 1 above and claim 12 with respect to claim 8 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2016/0284009 A1 by Shah filed March 23, 2015 (Shah) in view of WO 2012/109628 A2 by Heitmueller et al  (Heitmueller) in view of US Pub No. 2015/0019944 A1 by Kalgi (Kalgi) and further in view of US Pub No. 2015/0066778 A1 by Jang et al (Jang)
In reference to Claim 5:
The combination of Shah, Heitmueller and Kalgi discloses the limitations of independent claim 1.  Shah further discloses the limitations of dependent claim 5.
(Previously Presented) The first payment server of claim 1 (see rejection of claim 1 above), wherein the processor is configured to:
Shah does not explicitly teach:
receive a payment token from the financial company server when card registration is completed by the financial company server 
transmit the payment token to the first electronic device
Jang teaches:
receive a payment token from the financial company server when card registration is completed by the financial company server ((Jang) in at least para 0020)
transmit the payment token to the first electronic device ((Jang) in at least para 0020)
Both Shah and Jang are directed toward transactions that incorporate tokens for authentication. Jang teaches the motivation of card management servers generating and transmitting tokens in response to received card information registration in order to use the token for a payment transaction process.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the registration process of Shah to include the generation/receiving of and transmission of tokens as taught by Jang since Jang teaches the motivation of card management servers generating and transmitting tokens in response to received card information registration in order to use the token for a payment transaction process..
In reference to Claim 12:
The combination of Shah, Heitmueller and Kalgi discloses the limitations of independent claim 8.  Shah further discloses the limitations of dependent claim 12.
Method claim 12 steps corresponds to payment server functions of claim 5.  Therefore, claim 12 has been analyzed and rejected as previously discussed with respect to claim 5.
Claim 6 with respect to claim 1 above, Claim 13 with respect to claim 8 above, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2016/0284009 A1 by Shah filed March 23, 2015 (Shah), in view of WO 2012/109628 A2 by Heitmueller et al  (Heitmueller), in view of US Pub No. 2015/0019944 A1 by Kalgi (Kalgi) and further in view of US Pub No. 2015/0127547 A1 by Powell et al. (Powell)
In reference to Claim 6:
The combination of Shah, Heitmueller and Kalgi discloses the limitations of independent claim 1.  Shah further discloses the limitations of dependent claim 6.
(Original) The first payment server of claim 1 (see rejection of claim 1 above), wherein the card information includes:
Shah does not explicitly teach:
card information on a card, which is the most recently used, or a card, which has the highest use frequency within a specified period of time, of the card registered by the second electronic device.
Powell teaches:
card information on a card, which is the most recently used, or a card, which has the highest use frequency within a specified period of time, of the card registered by the second electronic device ((Powell) in at least para 0091).
Both Shah and Powell are directed toward registering card in a mobile wallet.  . Powell teaches the motivation of the issuer in order to have confidence that the account holder is genuine, that requested data is obtained which may include account information including length of time in the wallet, recent account activity...etc... It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the information received by the issuer of Shah to include a request to include the data as taught by Powell since Powell teaches the motivation of the issuer in order to have confidence that the account holder is genuine, that requested data is obtained which may include account information including length of time in the wallet, recent account activity...etc...
In reference to Claim 13:
The combination of Shah, Heitmueller and Kalgi discloses the limitations of independent claim 8.  Shah further discloses the limitations of dependent claim 13.
Method claim 13 steps corresponds to payment server functions of claim 6.  Therefore, claim 13 has been analyzed and rejected as previously discussed with respect to claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2016/0012433 A1 by Marenick; US Patent No. 10,388108 B2 by Cuddy et al; US Pub No 2017/0024744 A1 by Finch et al
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697